Title: To Alexander Hamilton from James McHenry, 23 April 1799
From: McHenry, James
To: Hamilton, Alexander


private
War Department 23 Apl 1799
Dear Sir

I wish you ⟨to⟩ state to me 1st. The rule which in your opinion will be the least exceptionable, whereby to determine the relative rank of the Field Officers of the new regiments, and the reasons for prefering the rule. 2d. Whether any objections have occurred to you, which ought to induce any alteration in the general rules of promotion suggested by the General Officers in the Commander in Chiefs letter dated the 13 Decr. ulto vz. “That all officers shall rise in the Regiments, to which they respectively belong up to the rank of Major inclusively; that afterwards they shall rise in the line of the army at large with the limitation, however, that the officers of Artillery cavalry and Infantry shall be confined to their respective corps, until they shall attain the rank of Colonel.”
yours truly & affly
James McHenry
Gen. Hamilton
